Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 09/14/2021 in which the claims 31-35, 37-43, 45-49, 51-53 are pending.
Response to Arguments
3. 	Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
 Claim Rejections under 35 U.S.C. § 1029333118.1 
Application No.: 16/908,358 7 Docket No.: A1174.70051US01Applicant argues that Reply to Office Action of June 15, 2021Independent claims 31, 39, and 47 stand rejected under 35 U.S.C. §102(a)(1) as allegedly being anticipated by U.S. Patent Application Publication No. 2012/0280790 ("Gerhardt"). Applicant respectfully disagrees and requests reconsideration in view of the amendments made herein and the following remarks. 
 	A. Independent Claim 31 
Applicant has amended independent claim 31 herein in the interest of advancing prosecution. As amended, claim 31 recites a system configured to communicate with one or more components of a dwelling, the one or more components comprising an alarm, the system comprising: 
 	a remotely operable lock coupled to the dwelling; 
at least one processor; 
and at least one storage having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out 
receiving an unlock transmission from a mobile device instructing the remotely operable lock to unlock; and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm. (Emphasis supplied). 
 	The Office Action rejects claim 31 as allegedly anticipated by Gerhardt. (Office Action, Pages 3-4). Gerhardt does not describe the above-emphasized language of amended claim 31, however. Thus, as set out below, independent claim 31 patentably distinguishes over Gerhardt. 
 	The Office Actions cites to paragraphs 75, 94-95, 137, and 154-157 of Gerhardt as purportedly describing "receiving at least one signal from a mobile device .. .and controlling the remotely operable lock and the alarm based on the at least one signal from the mobile device." (Office Action, Pages 3-4). The cited portions of Gerhardt describe that a mobile device may be in communication with a lock system. (Gerhardt, 1 75, 137). Paragraphs 94-95 and 154-157 describe control of a lock system (e.g., to unlock or lock) based on a passive electronic credential or control of an alarm system (e.g., to disarm or arm) based on a passive electronic credential. The described passive electronic credential in Gerhardt is described to "lock, unlock, arm or disarm the locking or alarm system." (Gerhardt, 154). In each of its examples, Gerhardt describes that a locking system Application No.: 16/908,358 8 Docket No.: A1174.70051US01Reply to Office Action of June 15, 2021or an alarm system may be controlled, or that a locking operation or an arming/disarming operation may be performed. 
 	Gerhardt does not describe control of both a remotely operable lock and an alarm in response to receiving a transmission. Accordingly, Gerhardt does not describe "in 
 	Gerhardt, therefore, does not anticipate claim 31. Withdrawal of the rejection under 35 U.S.C. § 102 of independent claim 31, and each claim that depends therefrom, is respectfully requested. 
 	Examiner respectfully diagress and clarifies that Gerhardt et al. clearly discloses the limitations of claim 1 in  previously cited in non-final rejection and to further clarify para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled.
  	 As previously recited para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Further Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or 
  	 Hence Gerhardt, clearly discloses "in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm," as recited by independent claim 31. Therefore, does anticipate claim 31 and rejection under 35 U.S.C. § 102 of independent claim 31, and each claim that depends therefrom, is maintained.
 	B. Independent Claim 39 
 	Applicant further argues, as amended, independent claim 39 recites "receiving an unlock transmission from a mobile device; and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm." 
 	As should be appreciated from the foregoing, independent claim 39 likewise patentably distinguishes over Gerhardt. Accordingly, withdrawal of the rejection under 35 U.S.C. § 102 of claim 39, and each claim that depends therefrom, is respectfully requested.
 	Examiner respectfully disagrees and the same response applied to claim 31 applies to claim 39 as well. Hence the rejection under 35 U.S.C. § 102 of claim 39, and each claim that depends therefrom, is not withdrawn. 

 	C. Independent Claim 47 
 	Applicant further argues, as amended, independent claim 47 recites ", wherein the server is configured to: receive an unlock transmission from the mobile device 
 	As should be appreciated from the foregoing, independent claim 47 likewise patentably distinguishes over Gerhardt. Accordingly, withdrawal of the rejection under 35 U.S.C. § 102 of claim 47, and each claim that depends therefrom, is respectfully requested. 9333118.1
 	Examiner respectfully disagrees and the same response applied to claim 31 applies to claim 47 as well. Hence the rejection under 35 U.S.C. § 102 of claim 47, and each claim that depends therefrom, is not withdrawn. 

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 31-34, 37-42, 45-49, 51-53 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gerhardt et al. (US 2012/0280790 A1).

	Regarding claim 31, Gerhardt discloses a system configured to communicate with one or more components of a dwelling (Abstract & Para[0007] teaches of the network accessible system to communicate with remotely operable locks ex: Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system), the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002), the system comprising: a remotely operable lock coupled to the dwelling (Para[0039] & Fig. 3 teaches of the door lock 102 & Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system on door); at least one processor (para[0199]- [0201] teaches processor implementation); and at least one storage having encoded thereon executable instructions that, when executed by the at least one processor (Para[0208] – [0210] machine readable medium on which is stored instructions, encoding or carrying instructions for execution by the machine), cause the at least one processor to carry out a method comprising: receiving an unlock transmission from a mobile device instructing the remotely operable lock to unlock (Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system). 

 	Regarding claim 32, Gerhardt further discloses the system, wherein the method further comprises: determining whether the unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account); and controlling the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] – [0157] & Fig. 30 ). 
 
 	Regarding claim 33, Gerhardt further discloses the system wherein controlling the alarm based on the determination comprises: disabling the alarm based on a determination that the unlock transmission comprises the valid security token (para [0094] – [0095] & Fig. 17 detecting the person (1701) through their mobile device (1703) based on information about the person as garnered from their mobile device arming or disarming alarm system for appropriate users and if detector picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures).

 	Regarding claim 34, Gerhardt discloses the system, wherein the method further comprises: 8463895.1Application No.: 16/908,3584 Docket No.: A1174.70051US01 Preliminary Amendmentdetermining whether a person has crossed one or more virtual fences, the Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

 	Regarding claim 37, Gerhardt further discloses the system, wherein receiving the unlock transmission comprises receiving a wireless communication establishing a connection between the mobile device and the system (Para [0074] & Fig. 12 teaches mobile device (1200) device communicate through cellular, wired, or wireless internet protocols to securely relay data between a web service (1201) and a locking system (1202) & Para [0145] & Fig. 27 teaches of the direct connection between a mobile device (2701) and locking system (2702) and instructions for an initial secured connection to wireless network). 

 	Regarding claim 38, Gerhardt further discloses the system, wherein receiving the unlock transmission from the mobile device comprises receiving the unlock transmission via a server (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E).  

 	Regarding claim 39, Gerhardt discloses a method for controlling a system configured to communicate with one or more components of a dwelling and comprising a remotely operable lock coupled to the dwelling (Abstract teaches systems and methods for controlling a locking mechanism which is provided for operating a remotely operable lock), the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002), the method comprising: receiving an unlock transmission from a mobile device (Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system). 

	Regarding claim 40, Gerhardt further discloses the method, further comprising: determining whether the  unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account);  and controlling the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] –[0157] & Fig. 30 ).

 	Regarding claim 41, Gerhardt further discloses the method, wherein controlling the alarm based on the determination comprises: disabling the alarm based on a determination that the  unlock transmission comprises the valid security token (para [0094] – [0095] & Fig. 17 detecting the person (1701) through their mobile device (1703) based on information about the person as garnered from their mobile device arming or disarming alarm system for appropriate users and if detector picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures).

 	Regarding claim 42, Gerhardt further discloses the method, further comprising: determining whether a person has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within the dwelling (Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

	 	Regarding claim 45, Gerhardt further discloses the method, wherein receiving the  unlock transmission comprises receiving a wireless communication establishing a connection between the mobile device and the system (Para [0074] & Fig. 12 teaches mobile device (1200) device communicate through cellular, wired, or wireless internet protocols to securely relay data between a web service (1201) and a locking system (1202) & Para [0145] & Fig. 27 teaches of the direct connection between a mobile device (2701) and locking system (2702) and instructions for an initial secured connection to wireless network). 

 	Regarding claim 46, Gerhardt further discloses the method, wherein receiving the unlock transmission from the mobile device comprises receiving the unlock transmission via a server (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E).  

 	Regarding claim 47, Gerhardt discloses a system comprising: a door lock system comprising a remotely operable lock coupled to a dwelling ((Abstract & Para[0007] teaches of the network accessible system to communicate with remotely operable locks ex: Figs. 12, 14, 15, , 16, 17, 18, 19, 26, 27, 28, 30 teaches of the locking system); one or more components of the dwelling, the one or more components comprising an alarm (para[0094] – [0096], [0108] & Fig. 17 teaches of arming or disarming an alarm & Para[0154] & Fig. 30 teaches of alarm system 3002); and a server configured to communicate with the intelligent door lock system, the one or more components, and a mobile device (para [0162] & Fig. 31 teaches operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device & Para [0187] & Fig. 32E), wherein the server is configured to: 8463895.1Application No.: 16/908,3586 Docket No.: A1174.70051US01 Preliminary Amendment receive an unlock transmission from the mobile device instructing the remotely operable lock to unlock(Para [0075] & Fig. 12 teaches mobile device (1200) communicating to locking system (1202) and data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system) &  Para [0154] –[0157] & fig. 30 teaches user from the mobile device(3005) send a command such as lock or unlock to the locking or alarm system (3002) when scanned); and in response to receiving the unlock transmission from the mobile device, controlling the remotely operable lock and the alarm  (para[0045] teaches that the release of the electronic strike on the jamb allows for a door to be opened and any necessary alarm or security systems to be temporarily disabled. para [0094] - [0096] & Fig. 17 FIG. 17 depicts a motion detection system or radio detection locking system detecting a person (1701) through their mobile device (1703), electronic credential or infrared signature (1702) detecting body heat. The detector (1702) in turn relays information of the detection event, including if available information about the person as garnered from their mobile device or electronic credential, to the web service (1704).  This information may be used by the web service for a number of purposes including but not limited to triggering a locking system, arming or disarming an alarm system for appropriate users or notifying a third-party application or service so that it may carry out an action. If the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures. Para [0108] teaches of the triggers for different commands such as lock or unlock or arm or disarm may be sent to the locking system depending on the user detected to be moving towards or away from the locking system). 

 	Regarding claim 48, Gerhardt further discloses the system, wherein the server is further configured to: determine whether the unlock transmission comprises a valid security token (para [0126], [0133], [0137] & [0156] – [0157] teaches users possessing radio tokens data and present their tokens and method used whether the virtual key is from a mobile device & para[0156] & Fig. 30 teaches mobile device (3005) and associated web service (3004), users who already possess radio tokens for the original service may present their token at the newly augmented or replacement reader device (3001) so as to pair their credential with their user account); and control the alarm based on the determination (Para[0095]- [0096] & Fig. 17 teaches disabling alarm systems for authenticated users based on the signal of authenticated credential or mobile device (1703) & para[0156] – [0157] & Fig. 30).

 	Regarding claim 49, Gerhardt further discloses the system, wherein the server is further configured to determine whether a person has crossed one or more virtual fences, the one or more virtual fences delimiting one or more zones at least partially within the dwelling (Para[0104] –[0108] & Fig. 19 teaches of the geo-fences and user detected to be moving towards or away from locking system and the information as to whether the mobile device leaves or enters the geo-fence and a geo-fence could be dynamically generated, as in a radius around a store or point location.  Or a geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries.  User-defined geo-fences may also be in use).  

 	Regarding claim 51, Gerhardt further discloses the system, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 

 	Regarding claim 52, Gerhardt further discloses the method, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 
   
 	Regarding claim 53, Gerhardt further discloses the  system, wherein the unlock transmission comprises multiple signals (para[0094]- [0096] & Fig. 17 teaches if the detector (1702) picks up the radio signal of an authenticated electronic credential or mobile device (1703), it may send a different signal than the signal sent from the detection of person through their infrared signature.  This may allow for seamlessly disabling alarm systems for authenticated users while triggering them for unknown infrared signatures). 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 35, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Fadell et al. (US 2015/0156031 A1).

 	Regarding claim 35, Gerhardt discloses the system of claim 31, Gerhardt does not explicitly discloses wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device.  
 	However Fadell discloses wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the  unlock transmission  from the mobile device (Para[0126] teaches outdoor lights 114 can be turned on when it is determined that an occupant is returning home & Para[0263] teaches of user via direct user interaction with user device 166 and/or suitable smart device of system 164 accessible to user and various settings may be enables or made available during that enabled mode (e.g., turn on lights)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for receipt by lock from portable electronic device based on successful authentication of Gerhardt with the method of controlling smart-home environment involves automatically adjusting functionality of smart devices based on analyzing of Fadell in order to provide a system to prevent a particular invitation from being used for about multiple times, thus preventing re-admittance to an event and/or preventing the smart invitation from being passed on to other entities for unauthorized use of a single invitation. 

Regarding claim 43, Gerhardt discloses the method of claim 39, Gerhardt does not explicitly disclose wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device.
  However Fadell discloses  wherein: the one or more components further comprise at least one of lighting or a stereo; and the method further comprises triggering a control of the at least one of the lighting or the stereo based on the unlock transmission  from the mobile device (Para[0126] teaches outdoor lights 114 can be turned on when it is determined that an occupant is returning home & Para[0263] teaches of user via direct user interaction with user device 166 and /or suitable smart device of system 164 accessible to user and various settings may be enables or made available during that enabled mode (e.g., turn on lights)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door using involves issuing command for receipt by lock from portable electronic device based on successful authentication of Gerhardt with the method of controlling smart-home environment involves automatically adjusting functionality of smart devices based on analyzing of Fadell in order to provide a system to prevent a particular invitation from being used for about multiple times, thus preventing re-admittance to an event and/or preventing the smart invitation from being passed on to other entities for unauthorized use of a single invitation.


Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.